            Case 2:20-cv-01810-APG-VCF Document 5 Filed 04/22/21 Page 1 of 1


1

2                                     UNITED STATES DISTRICT COURT
3                                           DISTRICT OF NEVADA
4                                                       ***
5
      RONALD ALLISON,
6

7
                             Plaintiff,
                                                           2:20-cv-01810-APG-VCF
      vs.                                                  ORDER
8

9     CLARK COUNTY DISTRICT ATTORNEY’S
      OFFICE, et al.,
10
                            Defendants.
11
            On September 24, 2020, Ronald Allison commenced this civil action by submitting to the clerk’s
12
     office a complaint with no accompanying filing fee or application to proceed in forma pauperis. The court
13
     gave notice to plaintiff that he has not complied with Rule 3, thus, no complaint commencing this action
14
     has been filed. Plaintiff was given until December 22, 2020 to file a complaint with an accompanying
15
     filing fee or an application to proceed in forma pauperis and failure to comply with the court’s order may
16
     result in dismissal of this case. (ECF No. 3). On December 14, 2020, mail was returned as undeliverable.
17
     (ECF NO. 4).
18
            To date, the filing fee required by 28 U.S.C § 1914 has not been paid and no application for in
19
     forma pauperis has been filed.
20
            Accordingly, the Court directs the Clerk of Court to administratively close this case.
21
            DATED this 22nd day of April, 2021.
22                                                               _________________________
                                                                 CAM FERENBACH
23
                                                                 UNITED STATES MAGISTRATE JUDGE
24

25
